                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION



 UNITED STATES OF AMERICA,                         CR 09-27-BU-DWM-3

                 Plaintiff,

      V.                                                    ORDER

 MORIAH BECKMAN,

                  Defendant.



      Defendant Moriah Beckman’s Unopposed Motion for Early Termination of

Supervised Release is now before the Court. (Doc. 174.) Having considered the

factors in 18 U.S.C. § 3553(a), the conduct of Defendant, and Defendant’s

arguments, the Court is satisfied that early termination is warranted by “the interest

ofjustice.” 18 U.S.C. § 3583(e)(1).

      Accordingly, IT IS ORDERED that Defendant’s motion (Doc. 174)is

GRANTED. As of the date of this Order, Defendant’s supervision is terminated.

      DATED this              day of June, 2021.




                                         Donald^. MoUoy, District Judge
                                         United/States District Court


                                                       y
